In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

******************* * *
MICHAEL MCPHERSON,                  *
                                    *      No. 11-892V
                Petitioner,         *      Special Master Christian J. Moran
                                    *
v.                                  *      Filed: July 21, 2014
                                    *
SECRETARY OF HEALTH                 *
AND HUMAN SERVICES,                 *      Attorneys’ fees and costs; award
                                    *      in the amount to which
                Respondent.         *      respondent does not object.
******************* * *
Michael Andrew London, Douglas & London, P.C. New York, NY, for Petitioner;
Ann Donohue Martin, U.S. Dep’t of Justice, Washington, DC, for Respondent.

               UNPUBLISHED DECISION ON FEES AND COSTS1

       On July 17, 2014, respondent filed a stipulation of fact concerning final
attorneys’ fees and costs in the above-captioned matter. Previously, petitioner
informally submitted a draft application requesting $12,364.18 for attorneys’ fees
and costs to respondent for review. Respondent found petitioner’s application to
be reasonable. The Court awards this amount.

       On December 21, 2011, Michael McPherson filed a petition for
compensation alleging that the influenza vaccine, and/or the hepatitis B vaccine,
which he received on September 16 and September 25, 2009, respectively, caused
him to suffer acute transverse myelitis and sequela. Petitioner received
compensation based upon the parties’ stipulation. Decision, filed Jan. 10, 2014.
Because petitioner received compensation, he is entitled to an award of attorneys’
fees and costs. 42 U.S.C. § 300aa-15(e).

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
       Petitioner seeks a total of $12,364.18 in attorneys’ fees and costs for his
counsel. Additionally, in compliance with General Order No. 9, petitioner states
that he did not incur any in out-of-pocket litigation expenses while pursuing this
claim. Respondent has no objection to the amount requested for attorneys’ fees
and costs.

        After reviewing the request, the Court awards the following:

           A lump sum of $12,364.18 in the form of a check made payable to
           petitioner and petitioner’s attorney, Michael Andrew London, for
           attorneys’ fees and other litigation costs available under 42 U.S.C. §
           300aa-15(e).

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

        IT IS SO ORDERED.

                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master